Citation Nr: 0002766	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial 30 percent rating for Post-
Traumatic Stress Disorder (PTSD) for the period preceding 
September 26, 1998.

2.  The propriety of the initial 50 percent rating for PTSD 
for the period beginning September 26, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, G. H.



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
March 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted the veteran entitlement to 
service connection for PTSD and assigned an initial 30 
percent rating effective October 4, 1993.  By rating decision 
dated January 1999, the RO increased the veteran's initial 
rating for PTSD to 50 percent effective September 26, 1998. 

The veteran's claim was before the Board in March 1997 and 
March 1998, at which times it was remanded for additional 
development.  The Board noted in its March 1998 remand that 
the issue of whether the veteran's income was excessive for 
receipt of improved disability pension benefits was in 
appellate status, and had not been withdrawn by the veteran.  
However, in a July 1998 statement by the veteran, he 
clarified that he did not wish to file for pension 
eligibility.  Accordingly, this issue is withdrawn.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.

2.  Based on the evidence from October 4, 1993, to the 
present, the veteran has severe symptoms due to his PTSD; his 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired. 

3.  Based on the evidence from October 4, 1993, to the 
present, the veteran's PTSD is productive of occupational and 
social impairment; however, there is not total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

4.  Based on the evidence from October 4, 1993, to the 
present, the veteran's PTSD does not render him virtually 
isolated in the community and is not productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality. 

5.  Based on the evidence from October 4, 1993, to the 
present, the veteran has not been unable to retain employment 
due to his PTSD.


CONCLUSION OF LAW

An initial rating of 70 percent for PTSD for the period from 
October 4, 1993, to the present is appropriate. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.132, Diagnostic 
Code 9411(old diagnostic criteria in effect prior to November 
7, 1996); 4.130, Diagnostic Code 9411 (new diagnostic 
criteria in effect as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A copy of an operative report from the Charleston Area 
Medical Center was submitted from April 1992.  Pre-operative 
and post-operative diagnoses were penetrating wound with 
foreign body embedded into the brain.  

A copy of a physician's summary from the West Virginia 
Department of Human Services was submitted from May 1992, 
diagnosing the veteran with traumatic brain injury.  Length 
of time or disability was described as permanent.  Regarding 
employment limitations, the physician wrote no employment at 
this time.  

The veteran underwent a VA examination in February 1994.  The 
veteran complained of nervousness and depression.  He noted 
an accident in 1992 which left him paralyzed.  He described 
nightmares, and indicated that he was hypervigilant.  His 
wife stated that the veteran was a workaholic, and coped with 
his PTSD as a consequence by working.  The veteran noted that 
he was extremely moody and irritable.  Examination showed 
that the veteran was neat and cooperative.  He was alert and 
oriented for time, place, date, and person.  He was able to 
recall the last two presidents, but could not do serial 
sevens.  Marked anger and irritability were noted.  The 
examiner stated that the veteran's memory was poor, 
especially for recent events.  No auditory or visual 
hallucinations were elicited.  He was guarded and suspicious.  
It was noted that a sense of helplessness and hopelessness 
prevailed.  He stated that he could not remember better when 
he was less depressed and anxious.  He did not have any 
active suicidal or homicidal ideation.  No bizarre thoughts, 
tangentiality, or circumstantial thinking were elicited.  His 
insight into his problems seemed to be fair.  Diagnoses were 
organic affective syndrome, post-traumatic; and PTSD, 
moderate, worsened by the organic affective syndrome; and 
right hemiparesis with difficulty walking as a consequence.  
It was noted that the veteran definitely needed to continue 
outpatient psychiatric treatment.  Psychological testing to 
assess the degree of organicity was recommended.  

The veteran underwent a VA examination in January 1995.  It 
was noted that the veteran had been unemployed since April 
1992 because of brain injury.  Relevant diagnoses were PTSD, 
and right sided paralysis secondary to brain surgery from a 
foreign body in 1992, complicated by right-sided paralysis.  

The veteran underwent a VA examination in February 1995.  It 
was noted that the veteran had worked in the coal mines for 
20 years until he got hurt in 1992.  The veteran indicated 
that he was on edge most of the time.  He stated that he was 
easily startled.  He stated that he had a tendency to sit and 
dwell on things since he did not have much to do.  He did not 
like being around people.  He had recurrent nightmares.  He 
stated that he felt depressed, and had hopeless, helpless 
feelings.  He stated that he was easily irritable, and got 
angry and upset.  He stated that he had rage-like episodes.  
He stated that he had problems coping with stress, and felt 
frustrated because he could not express himself.  He stated 
that he would get very suspicious and paranoid.  Examination 
showed that the veteran had right hemiparesis and expressive 
aphasia.  He was oriented for time, place, and person.  
Attention and concentration were impaired.  He could not do 
routine mental calculations.  His memory and recall for 
recent events was impaired.  He was able to recall only one 
out of five objects after five minutes.  There was no 
evidence of looseness of associations, flight of ideations, 
or pressured speech.  There were no obsessive thoughts or 
compulsive actions.  He denied being actively suicidal or 
homicidal.  

Diagnoses were PTSD and status post head injury with right 
hemiparesis.  Highest GAF score in the past year was noted to 
be 50.  The examiner stated that the veteran continued to 
have problems with PTSD, but that a serious head injury with 
expressive aphasia and right hemiparesis had made his 
problems worse.  

The veteran underwent a VA examination in July 1997.  The 
examiners stated that they reviewed the C file.  The veteran 
reported that he stopped working in 1992 because of a mining 
accident.  He reported a history of exaggerated startle 
response.  He reported a history of intrusive day thoughts, 
and indicated that he had an explosive temper.  He described 
being verbally and physically aggressive.  He complained of 
nightmares five times a week.  He reported isolating himself 
on a regular basis.  He noted a history of hypervigilance, 
and indicated that he felt paranoid at times and insecure.  
He indicated that he had very few friends.  It was noted that 
the veteran was taking psychiatric medication.  He appeared 
for the examination casually groomed.  He answered all 
questions readily.  His motor activity and gait were noted 
with a limp and a walker.  His quality of speech was normal 
and relevant, although at times it was barely audible, 
slurred, and slowed.  He was oriented to person, place, and 
time.  His memory appeared to be intact; however his remote 
memory appeared to be slightly impaired.  His mood was 
dysphoric, as he appeared depressed and anxious.  His affect 
was flat.  

His GAF score was approximately 60 to 65.  The examiner 
stated that the veteran appeared to be moderately affected by 
PTSD and organic brain syndrome in terms of gainful 
employment.  Diagnoses were PTSD; dementia due to head 
injury; and organic brain syndrome, per client report.  

He reported a history of suicidal and homicidal ideation, but 
denied any current suicidal or homicidal ideation.  He denied 
any psychotic symptoms.  His impulse control appeared to be 
contained.  His insight and judgment appeared to be fair.  

The veteran submitted copies of VA Medical Center treatment 
records from 1993 to 1998.  They show that the veteran 
received increasing amounts of psychiatric medication during 
this time.  In October 1995, it was noted that the veteran 
avoided most people including friends.  Diagnosis was PTSD, 
moderately severe to severe in nature.  In October 1996, the 
veteran was diagnosed with PTSD, moderately severe to severe 
in nature.  In May 1997, the veteran was diagnosed with PTSD, 
moderately severe to severe in nature associated with major 
depression; severe adjustment disorder with anxious and 
depressed mood secondary physical and situational factors; 
seizure disorder, post traumatic, poorly controlled, and 
personality change following head injury.  In July 1997, the 
veteran was diagnosed with PTSD moderately severe to severe 
in nature; associated major depression, recurrent, moderately 
severe to severe in nature; adjustment disorder with anxious 
and depressed mood, secondary to physical and situational 
factors; seizure disorder, post-traumatic, poorly controlled 
at times; and personality change following head injury.  

The veteran underwent a VA examination in September 1998.  It 
was noted that the C file was reviewed.  The veteran 
complained of an inability to express himself, and depression 
and anxiety.  He did not want to be around any people or 
noise.  He would get extremely short-tempered and agitated, 
and did not want to be around people or noise, especially the 
VFW meetings, which he stopped attending, and had enjoyed in 
the past.  It was noted that the veteran was on medication 
which he got from the VA Medical Center.  The veteran stated 
that he had not worked since 1992.  He stated that when he 
worked, he had been able to keep himself busy, and keep his 
mind occupied.  It was noted that the veteran's relationship 
with his wife was fair.  The veteran stated that he preferred 
to be alone, and that he could only be with people for a 
short time.  He stated that he rarely went to church, and 
became extremely jumpy at sudden noises.  

Examination showed that the veteran had expressive aphasia.  
He was oriented for time, place, date, and person, but 
attention and concentration were poor.  He was having a hard 
time coping.  His memory was poor, and had worsened since his 
head injury in the mines.  He thought that everyone around 
him was after him, and got very paranoid.  His abstract 
thinking was poor and showed concretization.  No auditory or 
visual hallucinations were elicited.  He was guarded and 
suspicious.  No active homicidal or suicidal plans were 
entertained, but he felt that life was not worth living at 
times.  He stated that he felt useless.  His insight and 
judgment into problems was poor.  His memory and recall was 
basically for short term.  He did not have any particular 
hobbies or interests, and did not belong to any club or 
organization.  He needed help with activities of daily 
living, including bathing and changing clothes.  He had 
weakness of the right side with right hemiparesis.  

Diagnosis was PTSD, moderately severe to severe; adjustment 
disorder with anxious and depressed mood secondary to 
physical illness and situational factors; associated major 
depression, recurrent, moderate to moderately severe in 
nature.  The examiner noted that the veteran sustained a head 
injury in 1992 and suffered dementia from that with short-
term memory loss, seizures, post-traumatic right-sided 
hemiparesis, and expressive aphasia.  GAF was 50 to 55.  The 
examiner noted that the veteran definitely needed to continue 
outpatient psychiatric treatment.  Supervised living 
conditions were recommended.  Church activities and 
calisthenics, and periodic visits by family and church 
personnel, including friends, was strongly recommended to 
deal with loneliness.  

The veteran was afforded a videoconference hearing before a 
Board member in September 1999, a transcript of which has 
been associated with the claims folder.  He testified that he 
had dreams and intrusive thoughts because of his PTSD.  He 
stated that he did not have friends, and some of the ones 
that he did have were merely those who helped him get around 
when he had to.  He stated that he would lose it if he went 
into a crowd, and that he had a hard time maintaining his 
composure.  He stated that his children just stayed out of 
his way.  

The veteran's wife testified that he jumped if there was a 
sudden noise.  He stated that he had suicidal thoughts, but 
did not have homicidal thoughts, or thoughts about hurting 
people.  He stated that he was verbally abusive, and 
sometimes physically abusive to people.  He stated that he 
was on medication for PTSD, including Prozac, Valium, and 
Trazadone, and that it helped to some degree.  He stated that 
he sought treatment at the VA Medical Center, and went to a 
psychiatrist every 2-3 months.  The veteran agreed that his 
emotions caused him to be "out of whack" all the time and 
to lose it easily.  His wife stated that the veteran was 
dealing with his physical disabilities better than his mental 
ones.  It was noted that the veteran had been in an accident 
that left his right arm and leg paralyzed, and a  head 
injury. 


Analysis

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted on the cover page and in the introduction of this 
document, the RO assigned two separate initial ratings 
regarding the veteran's PTSD.  The RO assigned an initial 30 
percent rating for PTSD for the period preceding September 
26, 1998, and an initial 50 percent rating for PTSD for the 
period beginning September 26, 1998.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

The Court also held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as staged ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999)

The RO in effect assigned two separate staged ratings 
regarding the veteran's PTSD.  Both of these staged ratings 
are in appellate status.  The veteran claims that the initial 
staged ratings assigned for his service-connected disability 
were not proper.  These claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).

All of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claims are in 
appropriate appellate status.  

As will be described below, the veteran's two initial staged 
ratings for his PTSD (30 percent for the period preceding 
September 26, 1998, and 50 percent for the period beginning 
September 26, 1998) both warrant 70 percent initial ratings. 

For the period preceding September 26, 1998, there are 
numerous VA outpatient treatment records from 1995 to 1997 
showing that the veteran was diagnosed with PTSD, moderately 
severe to severe in nature.  In determining whether the 
veteran's PTSD was predominantly severe or moderately severe 
during the time he was seen as an outpatient, under 
38 U.S.C.A. § 5107 (b), the benefit of the doubt is to be 
given to the veteran.  Accordingly, it is determined that the 
veteran's PTSD was predominantly severe when he was treated 
as an outpatient from 1995 to 1997. 

The outpatient treatment records and VA examinations from 
this time also show that the veteran had symptoms such as 
nightmares, suspiciousness, and increasing isolation, and 
that he was treated with increasing amounts of psychiatric 
medication.  Accordingly, with the finding that the veteran's 
PTSD was severe coupled with the symptomatology described 
above, it is determined that the veteran's psychoneurotic 
symptoms were of such severity such that his ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  In summary, the evidence 
shows psychiatric findings enough to approximate the criteria 
for a 70 percent rating under Diagnostic Code 9411 under the 
old diagnostic criteria for the period preceding September 
26, 1998.  

For the period beginning September 26, 1998, the veteran 
underwent a VA examination in September 1998 at which time he 
was diagnosed with PTSD, moderately severe to severe.  Like 
the determination for the rating for the period preceding 
September 26, 1998, under 38 U.S.C.A. § 5107 (b), the benefit 
of the doubt is to be given to the veteran in regard to 
whether his PTSD was predominantly severe or moderately 
severe.  Accordingly, it is determined that the veteran's 
PTSD was predominantly severe for the period beginning 
September 26, 1998.  This finding coupled with the findings 
from the September 1998 VA examination showing agitation, 
suspiciousness, and wanting to be alone, are enough to show 
that the veteran's psychoneurotic symptoms were of such 
severity such that his ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  In summary, the evidence shows psychiatric 
findings enough to approximate the criteria for a 70 percent 
rating under Diagnostic Code 9411 under the old diagnostic 
criteria for the period beginning September 26, 1998.

As the evidence shows that the veteran's initial disability 
rating was 70 percent disabling for the period preceding 
September 26, 1998, and 70 percent for the period beginning 
September 26, 1998, the analysis of whether the veteran's 
initial staged ratings warrant a higher rating than 70 
percent will be combined into one analysis. 

The evidence does not support an initial rating higher than 
70 percent for the veteran's PTSD.  Under the new diagnostic 
criteria, for the veteran to receive a 100 percent initial 
rating, the evidence must show that the veteran has total 
occupational and social impairment due to various symptoms 
noted above.  Regarding those symptoms, the evidence does not 
show that the veteran has had gross impairment in thought 
processes or communication due to his PTSD.  While the 
evidence shows that the veteran has impairment in thought 
processes and communication, the evidence shows that such 
impairment is due to the head injury that the veteran 
suffered in 1992.  At the veteran's July 1997 VA examination, 
the examiner diagnosed the veteran with dementia due to head 
injury.  Similarly, at the veteran's September 1998 VA 
examination, the examiner stated that the veteran suffered 
from dementia with expressive aphasia from his head injury in 
1992.  

The evidence does not show that the veteran has had 
persistent delusions or hallucinations.  At the veteran's 
February 1994 and September 1998 VA examinations, the veteran 
did not have auditory or visual hallucinations.  The evidence 
also does not show that the veteran has had grossly 
inappropriate behavior.  

Regarding being a persistent danger of hurting himself or 
others, there is both positive and negative evidence 
regarding this question.  At the veteran's February 1994 VA 
examination, while marked anger and irritability were noted, 
there was no suicidal or homicidal ideation.  At the 
veteran's February 1995 VA examination, while the veteran 
stated that he had rage like episodes, he denied being 
actively suicidal or homicidal.  At the veteran's July 1997 
VA examination, while the veteran indicated that he had an 
explosive temper, his impulse control appeared to be 
contained, and he denied current suicidal or homicidal 
ideation.  At the veteran's September 1998 VA examination, he 
stated that he did not have active suicidal or homicidal 
plans.  At the veteran's September 1999 hearing, he stated 
that he was sometimes physically abusive, and had suicidal 
thoughts, but not homicidal thoughts. 

The evidence does not show that the veteran has been 
intermittently unable to perform activities of daily living 
(including maintenance of minimal personal hygiene) because 
of his PTSD.  The evidence shows that the veteran needs help 
with activities of daily living, including bathing and 
changing clothes, but that such need is because of right-
sided paralysis.  

Regarding disorientation to time and place, at the veteran's 
VA examinations in February 1994, February 1995, July 1997, 
and September 1998, the veteran was oriented to time and 
place.  

Regarding memory loss, it is true that the veteran has memory 
loss; however his memory loss has been attributed to his 1992 
head injury.  At the veteran's September 1998 VA examination, 
the examiner stated that the veteran had dementia and short-
term memory loss from his 1992 head injury.  

Even if it is conceded that the veteran is in persistent 
danger of hurting others because of his PTSD, the clear 
weight of the evidence shows that the veteran has not met any 
of the other criteria necessary for a higher initial rating 
of 100 percent under the new diagnostic criteria for PTSD.  
In summary, the evidence does not show that the veteran has 
had total occupational and social impairment due to the 
symptomatology described in the new diagnostic criteria at 
any point from the grant of service connection to the 
present.  

Under the old diagnostic criteria, for the veteran to receive 
a 100 percent initial rating, the evidence must show either 
that the veteran's attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or that the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran is demonstrably unable to obtain or retain 
employment.  

While the evidence shows that the veteran has not been 
working, the evidence does not show that the veteran is 
unemployed because of his PTSD.  It needs to be emphasized 
that the veteran's initial rating needs to be made solely on 
the manifestations from his PTSD.  The medical evidence shows 
that the veteran worked for 20 years in the mines until 1992, 
when he sustained a traumatic head injury from a mining 
accident.  A physician's summary from May 1992 (shortly after 
the veteran's injury to his head), shows that the examiner 
diagnosed the veteran with traumatic brain injury and 
determined that the veteran could not work.  Similarly, at 
the veteran's July 1997 VA examination, the veteran stated 
that he stopped working in 1992 because of a mining accident.  
Accordingly, the evidence does not show that the veteran has 
been unable to obtain or retain employment because of his 
PTSD.  

Likewise, the evidence does not show that the veteran has had 
totally incapacitating symptoms bordering on gross 
repudiation of reality.  As noted in the above discussion, 
there is no question that the veteran has significant 
symptomatology stemming from his PTSD.  However, at the 
veteran's VA examinations, he was always oriented to time and 
place.  Also, he never had auditory or visual hallucinations.  
While the veteran has described rage like episodes, an 
explosive temper, and being verbally abusive and sometimes 
physically abusive, such symptoms can not be accurately be 
described as "totally incapacitating."

Likewise, the evidence does not show that the veteran is 
virtually isolated in his community due to the attitudes of 
his contacts being so adversely affected by his PTSD.  The 
evidence shows that the veteran is not close to many people.  
At his July 1997 VA examination, he stated that he had very 
few friends, and at his September 1998 VA examination, he 
stated that he had stopped attending VFW meetings because he 
did not wish to be around people or noise, and that he did 
not belong to any club or organization.  At his hearing in 
September 1999, the veteran testified that he did not have 
friends, but then stated that some of the ones that he did 
have, were merely those who helped him get around when he had 
to.  There is no question that the veteran isolates himself 
more since the mining accident.  However, the veteran has 
indicated that he does have some friends.  Accordingly, even 
though the veteran is not close to many people, the evidence 
shows that the veteran is not "virtually isolated in the 
community." 

In summary, the clear weight of the evidence shows that the 
veteran has not met any of the criteria necessary for an 
initial evaluation of 100 percent disabling under the old 
diagnostic criteria for PTSD for any point from the grant of 
service connection to the present.

Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, a 70 percent initial 
rating, but no higher, is warranted for the period from 
October 4, 1993, to the present.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's PTSD.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.


ORDER

The initial rating assigned for PTSD is increased to 70 
percent for the period from October 4, 1993, to the present.







		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



